No. 04-I4-00497-CV




                                IN THE


                   FOl'RTll COURT OF APPEALS


                      SAN ANTONIO,TEXAS



                            DAVID GOAD
                                        Appellant


                                   v.



               THE COUNTY OF CUADALUPE. TEXAS,                    -       l—_j
                                                                                  *   ■
                                                                                  ■-■—■.

                                          Appi'lle.                       en


                                                                                 ir '">
                                                                                           j




              ROM Till: 251" JUDICIAL DISTRICT COURT                      ro
                                                                                          - -r

                   GUABALUPE COUNTY, TEXAS                                       -■ -;-":
                                                                      -   o       .\
                     Trial Court No. 12-1923-CV
                    \\ illiitni Old. .fudge Presiding




                      APPELLANT'S BRIEF II




                                         David Goad,pm sc
                                         1154 Rivertree Drive
                                         New Braunfels, Texas 7SI30
                                         830-515-2052




ORAL ARGUMENT REOI'ESTKD
                                         TABLE OF CONTENTS
IDENTITY OF PARTIES.. .
INDEX OF AUTHORITIES                                                                       ii. iii
STATEMENT OF THE CASE                                                                            I
STATEMENT OF THE JURISDICTION
ISSUES PRESENTED..                                                                          2. 3
ISSl E ONE Did Chief Appraiser, Jamie Osborne and friends commit fraud upon the court in
their quest to obtain a Favorable judgment1?
ISSl E TWO. Did Jamie Osborne and others with deliberate indifference, engaged in conduct
intended to deprive David Goad and Natalie Goad of their rights protected under the 14th
Amendment?
ISSUE THREE1 Did the trial court abuse its discretion in denying hearing's for Goad'.s
motion's?
ISSUE FO1R: Did the trial court clerk fail to provide Goad with documentation under TRAP
6.3 "Any notice, copies of documentsfiled in an appellate cum/, or other communications must
be sen! to: (c) a puny ifthe party is ttal represented by emmxel"to place Goad at a disadvantage'7
ISSl E FIVE: For medical reasons. Goad was unable to attend the trial on June 2. 2014
ISSl E SIX: Does the trial court abide b> its own rules?
ISSl E SE\ EN: Was Goad served with a complaint which complies with the rules [TRCPJ?
EXHIBITS.                                                                                   3
Exhibits I thru 17 are separately attached,
(EXHIBITS TO APPELLATE BRIEF CASE NO Q4-14-GG497-CV
ORAL ARGUMENT                                                                             ..j
FACT STATEMENT .                                                                     ^ 5. 6, 7
SUMMARY OF ARGUMENT.                                                                     .7. g
ARGUMENT AND AUTHORITIES.                                                                ..8.9
CONCLUSION AND REQUESTS                                                                     .9
CERTIFICATE OF SERVICE                                                                     Id
          IDENTITY OF PARTIES AND COUNSEL



David Goad, Appellant, pro
1154 Rivenree Drive
New Braunfefs, Texas 78130
830-515-2052




The County of Gundalupe, Texas. Appellee.

Represented by.
McCreary. Veselka. Brayu tK: Allen. P C
Mathew Tepper. (bar no 24029008)
700 Jeffrey Way.. Suite 100
Round Rock, Texas 78665
512-323-3200
512-323-3294 f fax)
INDEX OFAITIIORITIES



CASES Exhibil (Ex) Page (pg)


Accunli v. Shuughfiessy, 347 U S 260. 268, 74 S Cl -I1'1', 503. 98 L. Ed. 681 (1954), Ex B, pg 7


 Andemm v. Cn'ightun, 4S_i U.S. 635, 640( 1^87)....                                 Ex 8. pg-4


Axhcrqfl v. Iqhal, 129S Cl ll>37 (200Q)                                           ,..ExS,pg5


Brown v. Western AY.. 338 U.S. 204, 296(1949)                                       En 8, pg 5


Chevron Corp. v. Redman, 745 S.W.2d3l4. 3 16 (Tex. 1987)                                  pg9


City of Bemimotii v, BoutllionM6$W2670 S.W.2d 124 (Tex.App -S* Dist., 1084) .                   . Ex S, pg 7,8,9

EdgewoodIm/ep. Sck Dtst, v. Kirby, 111 S.W.2J391. 394 (Tex 1989)..                        pg9

Ericksan w Pantos, 127 S Ct. 2197. 2200(2007)                                       Ex S. pg 5

E\xtt v. Pcmijj: 330 [■ 3d 681, 687 (>"' Cii 2003)                                  Ex 8. pg 4

Feftkrv. Casey 487 V.S 131. 138(1988)                                               Ex|8. pg 5

Fuetttex v. Shewn, 407 U.S. 67. 80, 92 S. Ct. 1983. 1994, 32 UEd.2d 556(1972)        . .Ex 8. pg 7

Gayv. 1 idler. 252 F,2d 313 (C.A.5 Fla.. 1958)                                      Ex 8. pg 9

(lomez v. Toledo 466 U S, 6.35 (1980)    .                                           Ex X. pg 5

Goad v. Anderson SA-08-CA-0674                                                           . pg 4

Hanson v. Jordan, 145 Ton 320. 198 S.W.2d 262, 263 (1946) .                              ..pg 9


Hartow v, Fifsgera/dU.S. 800. 818, 102 S Cl 2727. 73 L Ed 2d 3%(1982)             ...Ex 8. pg 4

Hare v. Cityoft 'orinth, 135 F.3d 320. 325 (5'1' Cir 1098)
(citing Colston v. Htirnhun (^ Cir 1997) ....                                       Ex 8. pg -1

Howie! v. Rose 496 U.S. 356. 375 (1990) .                                           Ex X, pg 4


l.cvinc I'. I nit&iS'tates, 362 L S 610. 80 S Cl   1038 (I960)                            pg 7
PtiIIiam v. Mien. 466 U.S. 522. 104 S C(        1070. I"80, 80 I. Ed 2d 565 ( 1984)         Ex 8. pg ')

Republican Parly v. hictz, 940 S.W.2d 8f>. 89 (Ton 11>07>                                        ...pu Q


Snyderv. Massachusetts, 291 U.S 97. 105(1934)                                               Ex 8. pg 7

SPRADUN v. JIM WAITER HOMES, AVf'.. U S.W 3d 578, 580 (Tex 2000).. ..                             .pg 9

I lulled Stales v, Sciuln, 521 F.2d 842,8-l> (7'1' Cir 1996).                                      pg S



PUBLICATIONS


42U.S.C.A § !983(Wesi 1981)                                                                 ExS,pg8

42 Li S C A tj 19X5 (West 198 1).                                                          Ex 8. pg 8

U S. Supreme Court Center,
                                                                                      ;   ,;£\S, pg 7




SI A I 1'TKS. CODES. :uid PkOC i:i)l Uli S

TEXAS PROPERTY CODE,
Chapter 141 TRANSFER TO MINORS Sl*c 141002.                                                       pg 7

LOCAL RULES OF PRACTICE AND PROCEDURE 25th, 2nd 25th. and
274th Judicial District of Texas, Guadalupe County..2005..                            ..E\ 9 pg 3. 5

Civil Practices and Remedies Code (TRCP)
TRCP 1.2.8. 13,21,45,50. 57. 58                                                           Ex 8 pg5
TRAP 6.3                                                                                     .   pu2


FEDERAL


RICO                                                                                         pg:4-5


Federal Rules of Civil Procedure I2(b)(b)..                                                      pu 4


Section §198."!, §1985 of Title 42 of I   S.C                                             Ex 8. pg 8

Constitution of the United States of America...                                                  pg 8

                                                    iii
                                          No, 04-14-00497-CV




                                              IN TUT


                                     R 1II COURT Ol APPEALS


                                    SAN ANTONIO, TEXAS




                                      DAVID CARL GOAD
                                                      Appellant.


                                                 V.




                         THE COUNTY OF GIADALUPE, TEXAS.


                                                      Appelle.



                                        VPPELLAN'S III I




TO THE HONORABLE FOURTH COURT OF APPEALS;

        David Goad (father) and Natalie Goad (daughter), appellants in ibis proceeding and

defendant in the trial court, hies tliis Brief in support of their appeal from a judgment entered

against them on June 2. 2014. The judgment is for property taxes, fees and penalties levied upon

a one-acre parcel of land (Goad properly) located adjacent to ibe runway within the Zuehl Flying

Community (Zuehl), in Guadalupc County. Texas.


                                    STATEMENT Ol-CASE


        1   David Goad (Goad) and Natalie Goad (NGoad) will show this appeal surrounds

fraud(s) brought upon the trial court by powerful public officials to lake the Goad property The

trial


                                                  I
court and staff refused to follow its own rules and procedures These actions or lack thereof

denied the Goad's rights to [he fundamental legal process our forefathers provided each of us in


the United States Constitution


                              STATEMENT Ol-JURISDICTION

        2 This is an appeal from orders coming from the 25" District Court. Guadalupe County.

 exas This Court has jurisdiction over these matters from the lower Court


                                      ISSUES PRESENTED


 SSIE ONE Did Chief Appraiser. Jamie Osborne and friends commit fraud upon the court in

their quest to obtain a favorable judgment'


ISSUE TWO Did Jamie Osborne and others with deliberate indifference, engaged in conduct

intended lo deprive David Goad and Natalie Goad of their rights protected under the Nth

Amendment1'


ISSUE THREE Did the trial Court abuse its discretion by refusing to rule upon Goad's

i lotions, or conduct any hearings on Goad's motions'.'

ISSUE FOUR: Did the trial court clerk fail lo provide Goad with documentation under TRAP

t .3 "Any no!ice, copies of documentsfiled in an appellate court, or other eomnmniealioi s must

he sen/ to: (c) a puny it the puny is not represented by counsel" to place Goad at a disadvantage'

This leaves Goad not knowing what uas or was not. forwarded to this appeals Court, ortiie

numbering sequence to reference the documents in tins brief Guadalupe County was alerted lo

this fact when they received Goad's first brief more than thirty days prior Goad supposes

Guadalupe County thinks they "have it in the baa "

ISSUE FIVE: For medical reasons. Goad was unable to attend the trial on June 2. 2014

ISSUE SIX: Does the trial court abide by its own rules. Texas Stale Rules. Federal Rules?
ISSUE SEVEN: Was Goad served with a complaint that complies with TRCP?


                                              EXHIBITS


        3. All exhibits are attached or otherwise referenced and incorporated into and made a pan

if this brief. All exhibits are true copies of the originals.




                               ORAL ARGUMENT REQUESTED


        4. The alligations Goad makes are serious and need to be brought out fully in order that

no one else suffers from the same. Goad is a poor writer Over the years, he relied upon editors.

Now. he can no longer afford an editor/writer and with his well-documented health issues

together with the medication(s) he takes, his memory and other basic skills are at times

diminished to a level that Goad's written communication's are confusing and unclear You will

find this apparent in reading Goad's original pleadings For these reasons, il is important ihat

Goad be allowed to argue these matters before the court

        5 Please find Exhibit "■>". the Him five pages of the LOCAL RULES OF PRACTICE

  ND PROCEDURES adopted by the 25th Judicial District Referring to; ORDER ADOPTING

RULES 25th, 2nd. 274th .11 'DICIAL DISTRICT OF TEXAS FOR GL ADALUPE COUNTY

(4) page 2. The clerk failed to provide Goad with a copy of these rules and upon request, the

clerk failed to produce the "record" for inspection of those who have received a copy. The clerk

stated they did not keep such records.


        6 More importantly. Page 5. 1. Sellings 1.1 "No Court will notify a party of a setting

except in the case of a request for a setting by a pro se litigant "   I'lie court refused to set an>

hearings after Goad requested, sec Exliihii "5". ;t|so in paragraph 12 in DEFENDANT'S

  OTION TO CHANGE VE\l I.. also undo- REQUESTS in SPECIAL EXCEP I ION &

                                                    3
MOTION TO DISMISS, also in REQUEST SETTING BE MADE BY

CLERK/COORDINATOR (note this is third from the top on the lace of DEFENDANTS

DEMAND FOR JURY TRIAL)- also in NOTICE TO RESLJBM1T,


                                      I-'ACT STATEMENTS

          7. The Goad property was purchased on September 27, 2007, for $12,500.00 under the

 Pexas Gift to Minors Ac! lor Natalie and Kristin Goad. The intended use of the property was to

generate income to fund Goad's two daughters through college. Six months after the purchase on

March 31. 2008, a fence was erected with the assistance ofGuadalupe County Officials, see

Exhibit "A" blocking all public access. The one-acre parcel became landlocked and unusable It

took nearly one year just to remove the aircraft in Exhibit "A", hul the fence stayed This


rendered the property with no value. In 2013, the value was increased to $21,713 00 At no time

did Guadalupe County adjust downward the properly value or taxes while it was landlocked and

unusable. Would this be do to Goad suing their friends'1 A little retaliation maybe? However, in

20M. the Goad property's value was reduced to $10, 956.00, better than a 50% reduction ami the

fence is down with access to the public road in front of the property! Sadly, Ms Osborne refused

to provide the trial court with this valuable piece ofinformation prior to ihe irial date It appears

Ms Osborne had at least six months to inform the court

         S. On August 12. 2008. Goad filed in Federal Court a ch il RICO case surrounding the

fence including civil rights violation under Section l()K_"i. Goad v. Anderson SA-08-CA-0674

Guadalupe County SherrifF, Guadalupe County, and others were also named defendants in the

RICO suit.


         9. On October 10. 2008, the defendant's were granted a hearing on a motion to dismiss

(12   b)(6). U.S. Magistrate Nancy Stein Nowak. rejected the I2(b)(6) motion ruling in favor of
Goad, sec Exhibit "It" " there's a A7('(! chum that's going to survive tot hty, I cow)1, my


    wings that in y)years on the bench I haven '/ had to deal ttm much with RI< 'i > claims. Hitt it


looks like we re going to have to Jeut with one m this cum'. And that \ going to be expensive fSETTING BE MADE BY (T.ERK/COORDINAl OR The clerk/coordinator still refused lo


set a hearing date for Goad's motions. Furthermore, Goad was refused a jury trial and his fee was

not returned upon request. See Exhibit "6"


        14. Goad was denied a continuance, yet the court refused requests to provide an order 10

that effect Kxhihit "7A. 7(1. & IV the first "7A" was hand delivered to.Indue Old's office The

second "7U" page is an email lo the clerk for Judge Old The third "7(" is a letter requesting a

copy of the order of denial. Goad never received a response or a copy of the order

        15   On February 7. 2012. Goad mails NOTICE TO RESITJMIT with additional funds

for a jury trial No jury trial is granted and the fee not returned


         16 Goad files suit in Justice Court against Chief Appraiser Jamie Osborne. see Exhibit

"8". This is not a part of the record; however, ii is used here to identify the acts by Jamie

Osborne which constitutes fraud upon the aunt in this case.


             Exhibit "10" isa copy of Jamie Osborne's affida\h Paragraph 16 is decepti

adds an outright fabrication. Ms. Osborne's own records proves her office sent a protest lo Goad's

address with the prior owners name, however, this was just a computer glilch. since she had

Goad's address they in fact knew Goad was the owner Yes. Goad was noticed for the 2014

hearing; however. Goad did no! protest 2014 In 2 Notice provided to Tavie Murphy's office (Guadalupe Count) Tax Assessor) on August X 2009

See Exhibit "14" and Exhibit "15" sent the next day because Goad forgot to mention the

protest



              Although, no protests or correspondence(s) were found with Goad's name on them

(confirmed with Exhibit "16" & "17") we find Exhibit "IS" provided to Goad via a FO1A

request. This proves someone entered Goad's name in a protest. Inn what happened to the

hearing9 Fortunately, for Goad, this piece did not get sanitized

          20. A copy of Goad's Notice of Protect for 2013! Sec Exhibit "19". Goad notes outright

fraud and fraudulent appraisal because the value was doubled in 2013. toS2l.713 00, from $10.

>00. decreasing to SI0. 956.00 in 2014, when the properly had access to a public road

          21 Goad learned in his 2014 FOI-\ request (open records) of Exhibit "2(1". Yet. these
jerks scared my then 20-year-old daughter Natalie into signing this agreement Natalie had no

legal authority to sign and the tax office had full knowledge, as tl ts posted on the legal

description as "DAVID GOAD CUSTODIAN FOR NATALIE II GOAD " Natalie did gain

legal control of the property in June of 2014. on her 2 1st birthday and lire sold the property

shortly thereafter See TEXAS PROPERTY CODE. TRANSFER TO MINORS Sec 14! 002.

(1) "Adult" means an individual who is at least 2 I years of age


                              SI MMARYOI' AUGl MRM

          22. Appellant. David Goad, was deprived all avenues of due process, from the Judge to

the clerks and then the final blow by the Small Claims courl when David Goad sued Jamie

Osborne (Exhibit "S"). Keeping with the spirit of Guadalupe County, Judge Friesenhahn.

believes he drove the final nail in David Goad's coffin, see Exhibit "21". Over David Goad's

dead body! If this is not fraud upon the courts, nothing is! Guadalupe County, thru Jamie

Osborne                                            7
was given fair notice and fair warning to adjust the value of the property prior to the judgment


being entered, they sanitized the files assuming David Goad did not have records. Inil missed a


page or two. The judgment indicates (see IT IS PHEREFORE ORDERED THAT 3& 4) a


marker value of S21,713.00 on June 2. 2014. it was in fact $10,956.00, and listing Natalie Goad


as a defendant wherein Natalie had no legal authority over the property Jamie Osborne knew she


  ould be protected by the Black Robe Syndicate ofGuadalupe County, so why do anything


about it?


                                         AUTHORITIES


         23.The protections supported by the Fourteenth Amendment were trashed in this case


Not only did Ms. Osborne refuse to allow a protest in w hich her oitlce initiated, but also separate


protests ilied by Goad   While her friends at the Courthouse allow no settings, no heatings on


Goad's motions, no jury trial, no due process, and would not even return Goad's fees he paid for a

jury trial


         24.The United States Supreme Court has ruled and has reaffirmed the principal that

"justice must satisfy the appearance ofjustice", Levme 1'. United States, 362 U.S. 610, SO S.Ct.

1038 (1960). I he Supreme Court has also held thai il a judge wars against the Constitution, or if

he acts without jurisdiction, he has engaged in treason to the Constitution. If a judge acts after he

has been automatically disqualified by law, then he is acting without jurisdiction, and that

suggest that he is then engaging in criminal acts of treason, and may be engaged in extortion and

the interference with interstate commerce. Should a judge not disqualify himself, then the judge

is in violation of the Due Process Clause of the United States Constitution, United States v.

Stiiifo. 521 F.2d 842,845 (7th Cir. 1996).

        25 Guadalupe County Courts felt it important enough to forward a cop> of their rules to

he                                                8
Texas Supreme Court, however, they did noi feel ii was importani thai Goad be allowed Co use

those same rules. Goad supposes Guadalupe County (all of the Judges, clerks, property

appraisers, and others) must believe Goad is not worthy of any rules, or even the Constitution of

the United States of America! See SPRADUNv. JIM WALTER HOMES, I.\C. 34 S.\\.3d

578. 580 (Tex. 2000X"Presuming that the language of the Texas Constitution is carefully

.selected, we construe its words as they are generally understood. City of Ileattntoni v. ffyuillion,

8% S.W 2d 143, 148 (Tex.1995), We rely heavily on the plain language of the Constitution's

iteral text. Republican Party k Dietz, 940S.V\.2tl 86. 89 (Tex. 1997); Edgewaott liutep. Sch.

hi.?/, v. Kirhy. Ill S.W2d 39 i. 394 (lex. 1989). Consistent with these fundamental principles,

we "give effect to all the words of a statute and |do] not treat any statutory language as

surplusage!. | if possible." Chevron ('mp, p, Retlnum, 745S.W.2d3l4, 316 (Tex.l987)l We

avoid constructions that would render any constitutional provision meaningless or nugatory


Hanson n .Ionian. 145 Tex. 320. 198 S.W .2(1 262. 2f>3 (1940).




                                             REQl'EST


               26. Appellant. David Goad, asks this Court to reverse the judgment in favor of

David Goad and have Natalie Goad's name cleared. Furthermore, David Goad asks for a

reasonable wage for his work on this appeal, all costs, and any other remedies in law or equity


the Court denies appropriate.


               27 DECLARE THIS CASE \S FRAUD UPON THE COURT, if not. others

be injured. Goad is not the only human to enter Guadalupe County.

        Challenge Goad, let him come forward to argue before your Court


                                                  9
                                          DKCLA RATION




        I. Da\'id Goad, if requested to do so. could and would competently testify under oath.


based upon my personal knowledge tliai what I have presented in this Brief is the truth, and each


exhibit is a true copy of the original

        I freely swear under the penalty of perjury under I he Laws of I he I '11 i ted States of

America thai my above statements are true and correci to the best of my knowledge.


                                                Respectfully submitted,




                                                David Goad. Appellant I'm Sc
                                                 1154 Rivertree Drive
                                                New Braunfels, Texas 78130
                                                 8.10-5 15-205 I




                                                      ol' Service


 1 certify thai a true copy of this APPELLANT'S BRIEF was served in accordance with rule 0.5
of the Texas Rules of Appellate Procedure on each part) or that party's lead counsel on March
I 1. 2015 as follows:


               McCreary, Veselka, Bragg & Allen. P.C
               Mathew Tepper, (bar no. 24029008)
               700 Jeffrey Way., Suite 100
               Round Rock. Texas 78665
               512-323-3200
               512-323-3294
               U.S. Mail
                                                                         Da\ id Goat!